d
          ~·


    i A·o 2~'5s (Rev. 02/08/2019) Judgment in a Criminal PettfCase (Modified)                                                                                     Page I of 1
                                                                                                                                                                                      I~

                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                            JUDGMENT IN A CRIMINALCASE
                                      v.                                                       (For Offenses Committed On or After November I, 1987)


                        Marco Antonio Arcos-Huerta                                             Case Number: 3:19-mj-21911

                                                                                               Thomas S Si ns
                                                                                               Defendant's Attorn y


     REGISTRATION NO. 74958298
                                                                                                                               MAY 1 5 2019
     THE DEFENDANT:
                                                                                                                                                    1
      IC:.I pleaded gu1'lty to count(s) _l_o_f_C_om_jl_la_in_t_ _ _ _ _ _ _ _ _ _--+~c'-';·-"r-""·~L·<~.
      ""'                                                                             sou·:,'t.',;.:< '~.'~·-"','/~.'-"Pf/-~!"!
                                                                                                               i"''<c;;..::·+-;·,,"'-.·.._~L:~-.~~0"'€
                                                                                                                                                   C'~!tfTfNr11*1-
                                                                                                                                                            ·•
                                                                                                                 "l'(                                ., '••· ...         I\   ,....

      D was found guilty to count(s)                                            ! -..- ........., "··-··· .., ......... -· '•f:PU1"Y   --·~"-'       -~,,   ·~··-~,·--



        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                     Nature of Offense                                                                        Count Number(s)
     8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                              1

       D The defendant has been found not guilty on count( s)
                                                                                     -------------------
       0 Count(s)                                                                               dismissed on the motion of the United States.
                         --~---------------


                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    ~.     TIME SERVED                                   D _ _ _ _ _ _ _ _ _ _ days

       IZI Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Wednesday, May 15, 2019
                                                                                            Date of Imposition of Sentence                       ·


      Reociv~~       DUS.
                                                                                            HliitO~LOCK
                                                                                            UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                                        3:19-mj-21911
